Order, Supreme Court, New York County (Anil C. Singh, J.), entered April 15, 2011, which granted the petition challenging respondent the City University of New York’s determination to dismiss petitioner from the doctoral program in environmental psychology, and directed respondent to reconsider its dismissal of petitioner, unanimously reversed, on the law, without costs, the order vacated, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed.
*468The court, in making its decision, improperly considered an email from petitioner’s academic advisor that was never presented at the administrative level (see Matter of Yarbough v Franco, 95 NY2d 342, 347 [2000]). Indeed, the email was issued after respondent’s final determination. When considering the evidence presented at the administrative level, respondent’s determination concerning petitioner’s academic qualifications was rational, and was made in good faith and in accordance with its own rules (see Matter of Olsson v Board of Higher Educ. of City of N.Y., 49 NY2d 408, 413-414 [1980]; see also Maas v Cornell Univ., 94 NY2d 87, 92 [1999]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Friedman, J.P., Sweeny, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2011 NY Slip Op 30981(U).]